            Case 3:18-cr-00757-BRM Document 59 Filed 03/30/20 Page 1 of 1 PageID: 493
                                                      MAR
                                                 ‘




                                                   Y MOTION***
                 ***
                       EMERGENCY MOTION***EMERGENC

STEVEN BRADLEY MELL
REGISTER NO. 71587-050
L.S.C.I. ALLEN WOOD
P.O. BOX 1000
WHITE DEER, PA 17887
                                                                          MARCH 24, 2020

THE HONORABLE BRIAN R. MARTINOTTI
UNITED STATES DISTRICT JUDGE
UNITED STATES DISTRiCT COURT
DISTRICT OF NEW JERSEY
402 EAST STATE STREET
TRENTON, NEW JERSEY 08608

                 Re: United States v. Steven Bradley MeII, Docket No. 18-CR-757 (BRM)

Dear Judge Martinotti:
                                                                                                        in the wake of recent
       Defendant, in lieu of a more formal motion, respectfully submits this letter emergency motion
                                                                           which   create a substantial risk of significant
events at the Low Security Correctional Institution (“L.S.C.I. Allenwood”)
                                                                     the Court both  appoint  counsel and   schedule this matter
exposure to the coronavirus. Defendant respectfully requests that
                                                         on or before  March 31,  2020. For  the reason s that follow, this motion
for a conference (telephonic or by video) to take place
should be promptly granted.
                                                                                                   Alienwood. Staff could be seen
          On March 23, 2020, approximately twenty (20) inmates were transferred into L.S.C.I.
                                                                        within the compound.     Upon    information and belief, the
f in full hazardous-material protective gear) escorting thesein inmates          to be quaran tined   at this institution. Inmates,
inmates were transferred from a federal detention center New York City,
                                                                       into an  area common    to general    population inmates. Upon
including Defendant, watched in horror as these inmates were led
                                                                     d to the  coronavirus, and   at least  one  inmate at the facility
information and belief, the inmates transferred here were expose
                                                                                                      e the inmates transferred to
from which they were transferred has tested positive for the virus. Suffice it to say that becaus
                                                                                                   to name a few common items,
L.S.C.l. Allenwood will certainly have contact with staff, dining wear, linen and clothing, just
                                                                                                   d to the coronavirus given its
all inmates including Defendant are at a considerably greater risk of being likely expose
            --
                                     --




possible introduction into the institution.
                                                                                                    y circumstances.” Such
       Bail pending habeas review is authorized, and warranted, where there exists “extraordinar
                                                                        risks. See, e.g., In re Souels, 688 F. App’x 134, 135
circumstances include, but are not limited to, “poor health” and health                                      , bail is entirely
                                                                   1992)   Under the  current  circumstances
(3d Cir. 2017); Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir.
appropriate and warranted to prevent irreversible and irreparable  harm.

                                                                                       this motion in its entirety.
       WHEREFORE, Defendant prays that the Court will promptly issue an order granting




                                                                  STEVEN BRADLEY MELL

cc: U.S. Attorney (DNJ)
